

116 HRES 385 IH: Expressing support for “Bike to Work Day” on May 17, 2019.
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 385IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Ms. Dean (for herself, Mr. Blumenauer, Mr. Lowenthal, Mr. Balderson, Mr. Buchanan, Mr. Thompson of California, Ms. Pressley, Mr. Lipinski, and Ms. Haaland) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for Bike to Work Day on May 17, 2019.
	
 Whereas riding a bicycle is an excellent form of exercise that improves mental and physical health, and is part of a healthy lifestyle for men, women, and children to travel between home, school, and work;
 Whereas considering that bicycle riders and motor vehicle operators share many of the same roads, it is important to ensure everyone’s safety by educating cyclists and motorists regarding the proper and safe operation of bicycles;
 Whereas cycling deaths represent a disproportionate share of traffic deaths, and studies show measurable safety improvements result from investing in protected bike infrastructure;
 Whereas bicycling is an integral element in promoting energy-efficient and green-friendly technologies to enhance and sustain quality of life and to make communities more livable;
 Whereas bicycle commuting is an effective means to improve air quality, reduce traffic congestion and noise, and conserve energy;
 Whereas bicycle commuting benefits both employees and employers through better employee health and fitness and a reduction in commuting, parking, and health care costs;
 Whereas companies and other organizations that participate in Bike to Work Day help to build morale and encourage camaraderie among their employees; Whereas when compared to sedentary employees, physically active employees are known to be typically more alert, take fewer sick days, and are more productive;
 Whereas biking to work provides an efficient and enjoyable means of getting much-needed regular exercise without having to set aside additional time before or after the workday to work out;
 Whereas people who bike to work typically arrive faster than their driving counterparts, particularly if the commute is a distance of three miles or less, and have equal or better commuter times for distances of five to seven miles in urban areas;
 Whereas a lack of incentives and knowledge about the benefits of biking to work often discourages many employees from commuting by bicycle, even though more than half of United States workers live within five miles of their workplace;
 Whereas many studies show the benefit to local economies from cyclists buying local goods and services when communities support cycling infrastructure investments; and
 Whereas Bike to Work events, carried out on May 17th, encourage approximately 1 in 5 new participants to change their method of transportation by biking to work on a regular basis: Now, therefore, be it
	
 That the House of Representatives hereby recognizes and supports Bike to Work Day on which companies, organizations, and individuals are encouraged to participate in a Bike to Work event. 